DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-41 have been allowed.
Claims 1-19 have been cancelled.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Ricci et al. USPAP 2014/0309,870.  Ricci discloses a device discovery daemon that bases access of a communication device to an on board vehicle network on device location. 
Figure 13 of Ricci discloses:

    PNG
    media_image1.png
    904
    572
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    816
    687
    media_image2.png
    Greyscale

Figure 3 of Ricci discloses:

    PNG
    media_image3.png
    891
    619
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    895
    585
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    950
    538
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    746
    549
    media_image6.png
    Greyscale


Figure 22 of Ricci discloses:

    PNG
    media_image7.png
    892
    523
    media_image7.png
    Greyscale


A device/method/computer readable medium comprising:
a communication interface for wired transmission of surroundings sensor data of
the one or more surroundings sensors; and 
a parking controller that is connected between the first data processor and the one or more communication interfaces of the one or more sensor units and that includes a communication interface for receiving the surroundings sensor data by wire;
wherein: the first data processor includes a communication module for receiving, by wire and via the communication interface of the parking controller, output data based on the surroundings sensor data; and
the communication module is configured to transmit at least one of the output
data and the surroundings sensor data to a second data processor via a wireless
communications network, so that the second data processor is able to transmit the at least one of the output data and the surroundings sensor data to a cloud server via a further wireless communications network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones et al. (U.S. patent application publication 2012/0286968) discloses 
electronic single space parking meter associated with a parking space is 
provided.  The meter includes a support pole and an electronic meter mechanism 
coupled to and supported from the support pole.  The electronic meter mechanism includes a processor.  The meter includes a vehicle sensor communicably coupled to the processor of the electronic meter mechanism.  The vehicle sensor is configured to detect a vehicle located within the parking space.  The vehicle sensor is coupled to and supported by the support pole at a position above the ground and below the electronic meter mechanism.

Pringle et al. (U.S. patent application publication 2013/0179383) discloses 
systems and methods directed to managing parking space utilization and, more particularly, to maintaining a usage record and controlling access to on-street and other public charging spaces for electric vehicles, plug-in hybrid electric vehicles and other vehicle types, such as high efficiency fuel powered vehicles, for which preferential parking may be desirable. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

(571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667